Citation Nr: 1111634	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for service-connected schizophrenia, prior to March 27, 2009.

2.  Entitlement to an increased rating in excess of 50 percent disabling for service-connected schizophrenia, beginning March 27, 2009.

3.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

4.  Entitlement to service connection for chest pain, claimed as secondary to service-connected schizophrenia.  

5.  Entitlement to service connection for hepatitis.  



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970, during the Vietnam Era.  He served in Vietnam from November 23, 1969, to April 8, 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from August 2002, March 2005, October 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  

In November 2007, the Board denied the Veteran's service connection claim for hepatitis because the hepatitis C was not manifested until many years after service and the competent evidence of record did not demonstrate that the Veteran's hepatitis C is causally related to active service.  The Board also referred the Veteran's claim for service connection on a secondary basis to the AOJ.  See November 2007 Board Decision.  In a separate November 2007 decision, the Board also denied the Veteran's claim for an increased rating in excess of 30 percent disabling for service-connected schizophrenia.

The Veteran subsequently filed an appeal of the Board's November 2007 decisions with the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court dismissed without prejudice the Board's November 2007 decision that denied service connection for hepatitis.  The Court also vacated the Board's November 2007 decision that denied entitlement to an increased rating in excess of 30 percent disabling for service-connected schizophrenia, and remanded the issue to the Board for readjudication consistent with the June 2009 Joint Motion for Remand.  The Court's bases for remand included failure by VA to fulfill its duty to assist by not obtaining private treatment records identified in the record regarding the Veteran's treatment for his service-connected schizophrenia.  The Court also determined the Veteran's secondary service connection claim for hepatitis and service connection claim for hepatitis on a direct basis were the same claim, the November 2007 denial of the service connection claim for hepatitis on a direct basis was premature, and the Board should address both theories of entitlement as the claim for service connection remains on appeal before the Board.  Thus, the issues are as captioned above.    
  
In an October 2009 rating decision, while the Veteran's increased rating claim was on appeal to the Court, the RO granted an increased rating of 50 percent, effective March 27, 2009, for the Veteran's service-connected schizophrenia.  Although the RO granted an increased rating in excess of 30 percent disabling, a 50 percent disability rating is less than the maximum available rating; thus, the issue of entitlement to an increased rating for schizophrenia remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues of entitlement to an increased rating for the Veteran's service-connected schizophrenia are as captioned above.  

The Board notes that the Veterans Law Judge who decided the Veteran's claims for entitlement to service connection for hepatitis and entitlement to an increased rating for service-connected schizophrenia in November 2009 is no longer employed by the Board; thus, the Chairman has reassigned this appeal to the undersigned Veterans Law Judge pursuant to 38 C.F.R. § 19.3(b).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (see November 2009 "Statement in Support of Claim," VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (see April 2010 Rating Decision deferring issue of entitlement to a TDIU).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hepatitis and chest pain (which he claims as secondary to his service-connected schizophrenia disability).  He also seeks entitlement to an increased rating in excess of 30 percent disabling for service-connected schizophrenia, prior to March 27, 2009; an increased rating in excess of 50 percent disabling for service-connected schizophrenia, beginning March 27, 2009; and an initial compensable rating for service-connected erectile dysfunction   Although the Board regrets the additional delay, based on review of the record further development is necessary prior to adjudicating the claims on the merits.

Increased Rating Claim for Erectile Dysfunction and Service Connection Claim for Chest Pain

In an October 2009 rating decision, the RO denied service connection for chest pain.  In the Veteran's "Statement in Support of Claim" (VA Form 21-4138), received November 2009, although the Veteran indicated that "he did not ask for service connection for chest pain," he also indicated that he disagreed with the denial of service connection for chest pain as such condition was "secondary" to his service-connected schizophrenia.  The Board construes this statement as a timely notice of disagreement with the RO's October 2009 rating decision denying service connection for chest pain.    

 Further, in an April 2010 rating decision, the RO granted service connection for erectile dysfunction, and assigned a noncompensable rating, effective November 19, 2009.  In a type-written statement, received June 2010, the Veteran indicated that he disagreed with the evaluation of his erectile dysfunction disability and submitted further evidence "a re-evaluation for a percent in [his] service-connected erectile dysfunction."  See June 2010 Type-Written Statement from the Veteran.  The Board construes this statement as a timely notice of disagreement with the RO's April 2010 rating decision's assignment of a noncompensable rating for erectile dysfunction.  

Upon further review of the evidence of record, the Board notes that there is no indication that the RO took further action after receiving the Veteran's November 2009 and June 2010 notice of disagreements with the October 2009 and April 2010 rating decisions.  In other words, the RO has not issued Statement of the Cases (SOC) as required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).  As such, a remand is necessary regarding the service connection claim for chest pain and increased rating claim for erectile dysfunction in order for the AMC/RO to issue a SOC regarding such claims as required under 38 C.F.R. § 19.29 and Manlincon.        

Increased Rating Claims for Schizophrenia

As noted, in its June 2010 Order consistent with the June 2010 Joint Motion for Remand, the Court vacated the Board's denial of an increased rating in excess of 30 percent disabling for service-connected schizophrenia because VA failed to obtain private treatment records identified by the record (see April 2006 Treatment Letter from Dr. R.B. Valverde) regarding the Veteran's treatment for his service-connected schizophrenia.  

Review of the evidence of record indicates that the Veteran received and continues to receive private treatment for his psychiatric disability from Dr. R.B. Valverde beginning as early as December 2005.  See April 2006 Treatment Letter from Dr. R.B. Valverde.  The claims folder contains treatment records from Dr. R.B. Valverde dated April 2006 and February 2009 to September 2009 only; thus, the private treatment records from Dr. R.B. Valverde appear to be incomplete.  Such records identified by the evidence of record may support his increased rating claim for the service-connected schizophrenia.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's private treatment records from Dr. R. Cervantes should be obtained and associated with the claims file.  

In addition, further review of the record reveals that the Veteran was last afforded a VA examination for his service-connected psychiatric disability in June 2009.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Since the Veteran's June 2009 VA examination, he has indicated that his condition has worsened in severity and that the June 2009 examination report included an inadequate and incorrect description of the Veteran's psychiatric symptomatology.  See June 2009 "Statement in Support of Claim," VA Form 21-4138; November 2009 Statement in Support of Claim," VA Form 21-4138.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected psychiatric disability.  

Service Connection Claim for Hepatitis

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Furthermore, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection is also warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Review of the record reveals that the Veteran was provided with a VA examination regarding the etiology of his hepatitis disability.  See August 2002 VA Examination Report.  Although the examiner provided an opinion regarding the etiology of the Veteran's hepatitis disability, the Board finds that such opinion is incomplete.  In this regard, although the examiner opines that the Veteran's "hepatitis C was acquired after military service and is not directly related with hepatitis in military service," the examiner failed to opine whether the Veteran's hepatitis C was aggravated by, proximately due to, or the result of a service-connected disabilities.  In addition, the examiner failed to provide a complete rationale for the negative nexus opinion.  Further, although the examiner diagnosed past exposure to hepatitis B with recovery and noted that the Veteran has a history of hepatitis, presumably B, in service, the examiner did not opine whether the Veteran's hepatitis B disability was related to service or was aggravated by, proximately due to, or the result of any service-connected disabilities.  See August 2002 VA Examination Report.  Therefore, the Board finds such examination inadequate to decide the service connection claim for hepatitis.  As such, a new VA examination is necessary to ascertain whether the Veteran's hepatitis disability is related to, proximately due to, or aggravated by any service-connected disability, or otherwise related to his service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010).       


Accordingly, the case is REMANDED for the following action:

1. Since the Veteran filed a timely notice of disagreement with the RO's October 2009 and April 2010 rating decisions denying service connection for chest pains and assigning a noncompensable rating for service-connected erectile dysfunction, the RO should provide the Veteran and his representative with a SOC and notification of his appeal rights as required by 38 C.F.R. § 19.29 and Manlincon, 12 Vet. App. 238.  If the Veteran perfects an appeal as to any or all of these claims, return the case to the Board in accordance with the usual appellate procedures.       

2.  VBA should contact the Veteran and request that he identify all present treatment for his service-connected schizophrenia disability, including private psychiatric treatment from Dr. R.B. Valverde (identified in the April 2006 Treatment Letter from Dr. R.B. Valverde).  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the Veteran's VA claims folder.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and severity level of his service-connected schizophrenia disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

Specifically, the examiner is requested to note all clinical manifestations of the Veteran's service-connected schizophrenia disability, and provide an opinion concerning the degree of occupational and social impairment resulting from the Veteran's service-connected schizophrenia disability, or, if this is not possible, the examiner should explain why it is not possible.  A complete rationale for any opinion expressed should be included in the examination report.  

4.  The Veteran should also be provided a new VA examination regarding his hepatitis disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hepatitis disability is related to, proximately due to, or aggravated by the Veteran's service-connected disabilities, to include schizophrenia and erectile dysfunction.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hepatitis disability is otherwise related to the Veteran's active duty service, to include herbicide exposure in Vietnam.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.  

5.  Upon completion of the above-requested development, the AMC/RO should readjudicate the Veteran's service connection claim and increased rating claims, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by 

not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



